Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 9, line 17, filed 05 August 2022, with respect to the rejection of Claims 1-2, 4, 8-9, 11-13, and 15 under 35 U.S.C. 103 as being unpatentable over Chae et al. (Korean Patent Publication No. KR 2014-0102347 A), hereinafter Chae, and further in view of Masuko et al. (United States Patent Publication No. US 2011/0031631 A1), hereinafter Masuko; Claim 3 under 35 U.S.C. 103 as being unpatentable over Chae, and further in view of Masuko, and further in view of Matsumura (Japanese Patent Publication No. 2010-024296 A), hereinafter Matsumura; and Claims 5 and 10 under 35 U.S.C. 103 as being unpatentable over Chae, and further in view of Masuko, and further in view of Taniguchi et al. (United States Patent Publication No. US-2008/0108723 A1), hereinafter Taniguchi; and Claims 6-7 under 35 U.S.C. 103 as being unpatentable over Chae, and further in view of Masuko, and further in view of Tanaka (United States Patent Publication No. US 2015/0316845 A1), hereinafter Tanaka; and Claim 14 under 35 U.S.C. 103 as being unpatentable over Chae, and further in view of Masuko, and further in view of Katou et al. (United States Patent Publication No. US 2013/0076458 A1), hereinafter Katou; have been fully considered but they are not persuasive. Applicant argues that Chae in further in view of Masuko fails to teach “an alkali-soluble polyimide comprising a structure derived from a tetracarboxylic acid dianhydride and a structure derived from a diamine.” Firstly, Examiner notes that the polyimide herein claimed is a product-by-process claim. MPEP § 2113(I) states: “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’ In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).” Nevertheless, the polyimide taught by Masuko comprises a structure derived from a tetracarboxylic acid dianhydride and a structure derived from a diamine, as admitted to by Applicant. However, while admitting to Masuko’s teaching of an alkali-soluble polyimide comprising a structure derived from a tetracarboxylic acid dianhydride and a structure derived from a diamine, Applicant argues that Masuko’s polyimide does not “require” transparency, which is one of the purported advantages of Chae. MPEP § 2143.01(V) states that a secondary reference in a 103 rejection need “render the (primary) prior art invention being modified unsatisfactory for its intended purpose” for the 103 rejection to be inappropriate. Herein, Applicant has argued that the 103 rejection of Chae in further in view of Masuko to be inappropriate due to Masuko failing to teach the same advantage as claimed by Chae. Utilizing Itatani et al. (United States Patent No. US 6,777,159 B1), hereinafter Itatani, as a teaching reference, Itatani teaches (Pg. 3, Col. 4, Lines 35-46) an alkali-soluble polyimide comprising a structure derived from a tetracarboxylic acid dianhydride and a structure derived from a diamine is “highly transparent.” Thus, Applicant’s argument is not persuasive. This falls short of the standard set by MPEP § 2143.01(V), as a PHOSITA would understand that the teachings of Masuko would not negate the advantage or purpose claimed by Chae. Furthermore, Applicant has argued that Chae and Masuko disclose the use of different photoinitiators. Given that Chae is the primary reference and the photoinitiators employed by Chae fall within the scope of the claims of the present application, the teachings of Masuko with regards to the photoinitiators employed only come into play if the photoinitators employed by Chae would be inoperable with the polyimide taught by Masuko.  Utilizing Anzai et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2015/141618 A1), hereinafter Anzai, as a teaching reference, Anzai teaches (Claims 7-8) an oxime ester photoinitiator, as taught by Chae, being compatible with an alkali-soluble polyimide comprising a structure derived from a tetracarboxylic acid dianhydride and a structure derived from a diamine, as taught by Masuko. Thus, Applicant’s argument is not persuasive. For said reasons above, the rejections of record are maintained.

Conclusion
2.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
3.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
4.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
5.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
/R.D.C./Examiner, Art Unit 1737 

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/29/2022